Memorandum Opinion filed May 27, 2021, Withdrawn, Appeal Permanently
Abated, and Abatement Order Filed September 14, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00470-CR

                    MARTEL SHANIDI BLACK, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 5
                           Harris County, Texas
                       Trial Court Cause No. 2224835

                             ABATEMENT ORDER

      A jury convicted the appellant of assault and sentenced him to a term of
confinement of 120 days in county jail. We issued a memorandum opinion on May
27, 2021 affirming the trial court’s judgment of conviction. See Black v. State, No.
14-20-00470-CR, 2021 WL 2153309 (Tex. App.—Houston [14th Dist.] May 27,
2021, pet. dism’d) (mem. op., not designated for publication). Appellant died after
the opinion was issued and before this court issued its mandate, while his petition
for discretionary review was pending before the Court of Criminal Appeals. The
Court of Criminal Appeals accordingly dismissed the appellant’s petition and
ordered the appeal permanently abated and our prior opinion withdrawn. Black v.
State, 2021 WL 3745362 (Tex. Crim. App. Aug. 25, 2021, order) (not designated
for publication). The death of an appellant during the pendency of an appeal
deprives this court of jurisdiction. See Ryan v. State, 891 S.W.2d 275, 275 (Tex.
Crim. App. 1994).

      Accordingly, this court’s opinion filed May 27, 2021, is withdrawn, and the
appeal is permanently abated.


                                 PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Poissant.




                                        2